DETAILED ACTION

Status of Application
This action is in reply to the Amendment filed on 23 February 2021. 
In the Amendment, claim 1 and 17-19 were amended, claims 15 and 16 were cancelled, and no claims were added. 
Accordingly, claims 1, 6-11 and 17-19 are currently pending and have been allowed.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matter
Claims 1, 6-11 and 17-19 are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Frank Johnson on 03/15/2021.

Claim 1 has been amended as follows: 

1. A computer-implemented method comprising: 
receiving, by a server computer and from a portable device, a transaction message for a transaction conducted with a merchant, the portable device configured to utilize a resource provider application of the portable device and a processing network computer application, the resource provider application being associated with the merchant, the transaction initiated by the resource provider application
determining, by the server computer, that detailed device information is required to authenticate the transaction; 

 generating, by the server computer, a 
enabling, by the portable device via the processing network computer SDK, a remote server computer to retrieve a portion of the detailed device information from the portable device using the identifier and based on the privacy requirements, the portion of the detailed device information including operating system data for the portable device and application data for the portable device; 
retrieving, by the server computer and from the remote server computer, the portion of the detailed device information using the identifier; 
transmitting, by the resource provider application of the portable device, an authentication request message to a resource provider computer, the resource provider computer associated with the merchant; 
receiving, by the server computer and from the resource provider computer, the authentication request message; 

sending, by the server computer, the modified authentication request message to an access control server computer associated with the transaction based on payment data in the authentication request message; and 
receiving, by the server computer, an authentication response message from the access control server computer including a verification value for the transaction, wherein the verification value is generated based on a result of a risk analysis performed using the portion of the detailed device information.

Examiner's Statement of Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art of record is: Sheets et al. (U.S. Patent Application Publication No. 2014/0279477 A1), Liu et al. (U.S. Patent Application Publication No. 2014/0344155 A1), Lindemann et al. (U.S. Patent Application Publication No. 2014/0189791 A1), Kulpati et al. (U.S. Patent Application 
The prior art of record alone or in combination does not teach the combination of the following elements:
receiving, by a server computer and from a portable device, a transaction message for a transaction conducted with a merchant, the portable device configured to utilize a resource provider application of the portable device and a processing network computer application, the resource provider application being associated with the merchant, the transaction initiated by the resource provider application, and the transaction message provided to the server computer by the resource provider application invoking a processing network computer SDK; 
determining, by the server computer, that detailed device information is required to authenticate the transaction; 
retrieving, by the server computer and from a rules database, privacy requirements for the transaction, the privacy requirements limiting the detailed device information retrieved by the server computer;

enabling, by the portable device via the processing network computer SDK, a remote server computer to retrieve a portion of the detailed device information from the portable device using the identifier and based on the privacy requirements, the portion of the detailed device information including operating system data for the portable device and application data for the portable device; 
retrieving, by the server computer and from the remote server computer, the portion of the detailed device information using the identifier; 
transmitting, by the resource provider application of the portable device, an authentication request message to a resource provider computer, the resource provider computer associated with the merchant; 
receiving, by the server computer and from the resource provider computer, the authentication request message; 
modifying, by the server computer, the authentication request message to include the portion of the detailed device information by appending the portion of the detailed device information in a message extension of the authentication request message; 

receiving, by the server computer, an authentication response message from the access control server computer including a verification value for the transaction, wherein the verification value is generated based on a result of a risk analysis performed using the portion of the detailed device information.
Each of the above-noted prior art references teaches various elements of claim 1, but the prior art of record collectively in any permissible combination fails to teach at least enabling, by the portable device via the processing network computer SDK, a remote server computer to retrieve a portion of the detailed device information from the portable device using the identifier and based on the privacy requirements, the portion of the detailed device information including operating system data for the portable device and application data for the portable device, when combined with the other features of claim 1.
Regarding 35 U.S.C. 101, to the extent that the instant claims recite an abstract idea (e.g., mitigating risk or detecting fraud during a transaction), such abstract idea 
Regarding 35 U.S.C. 112, the rejections in the last Office Action have been overcome by the claim amendments made in the Amendment filed 02/23/2021 and in the Examiner's Amendment above. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS W 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Calvin Hewitt II, can be reached on 571-272-6709.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DWP/
Examiner, Art Unit 3692

/ERIC T WONG/Primary Examiner, Art Unit 3692